Title: To Thomas Jefferson from George Hammond, 8 September 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 8 September 1793
 
I have the honor to inform you that I have received the inclosed copy of Mr. Shoolbred’s commission, as his Majestys Vice-Consul for the states of North Carolina, South Carolina and Georgia, which he has forwarded under a presumption that a copy would be competent to the purpose of obtaining the recognition of the President of the United States.
The particular cases of exigency, which have lately arisen, and of which some actually exist in Charleston, require the immediate exertion of Mr. Shoolbred’s official duties; and as a considerable time must necessarily elapse before the original commission could be thence obtained, I flatter myself, Sir you will be pleased upon this occasion to dispense with its production, and interpose your good offices for obtaining a speedy recognition of Mr. Shoolbred’s appointment under the inclosed copy of his commission to which I am ready to add any authenticity that my official situation can enable me to give it. I will also procure from Mr. Shoolbred the original commission, which can at any future period be substituted in the place of the Copy. I have the honor to be, with sentiments of great respect, Sir, your most obedient, humble Servant,

Geo. Hammond

